DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 4/05/2019 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in GB on 10/05/2017. The Applicant has filed a certified copy of the GB 1617089.6 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/09/2019 and 04/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 04/05/2019 are accepted to by the Examiner.

Claim Objections
The Claims 2-4, 7-9, 11-16, 25-27 and 37-39 are objected because of the following informalities; the staring phrases “A light sheet” need to be changed to “The light sheet”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 7, 9, 11-14, 25-27, 32 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. (DE 102014119255), in view of Hertz (“Standing-wave Acoustic Trap For Nonintrusive Positioning of Microparticles”, Published in Applied Physics Reviews, 15 October 1995, from IDS dated 4/10/2019). 


Regarding claim 1, KALKBRENNER teaches a light sheet imaging system (refer to DE 102014119255), comprising a system for forming beams and an optical system for light sheet imaging a sample positioned in the sample chamber with liquid (Fig. 1, sample chamber 2, sample 1, liquid 3 [see list of references]; “The sample (1) is illuminated with the structured light sheet in the light sheet plane, and light emitted from the sample is detected in a detection direction”, [abstract]).
KALKBRENNER doesn’t explicitly teach teaches an acoustic trapping arrangement for forming an acoustic trap using one or more acoustic beams and imaging a sample positioned in the acoustic trap.
KALKBRENNER and Hertz are related as microscopic apparatus.
Hertz teaches an acoustic trapping arrangement for forming an acoustic trap using one or more acoustic beams and an optical system for light sheet imaging a sample positioned in the acoustic trap (“Figure 2 shows a microscope photograph of the trapped particles around the focal region when illuminated …”, [page 4846, col. 2, 4th 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include an acoustic trapping arrangement as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 2, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation])
	Hertz further teaches the imaging system according to claim 1, wherein the acoustic trapping arrangement comprises two opposed acoustic transducers for generating two counter-propagating acoustic beams so as to form a standing acoustic wave which defines the acoustic trap (Fig. 1, “Figure 1 shows the experimental arrangement. Two .. focusing transducer bowls were mounted in a confocal arrangement in a water cell”, [page 4846, col. 1, lines 1-4]).

Regarding claim 3, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation])
	Hertz further teaches the imaging system according to claim 1, wherein 
the acoustic trapping arrangement comprises an acoustic transducer for generating an acoustic beam and a surface for reflecting the acoustic beam so as to form a standing acoustic wave which defines the acoustic trap (Fig. 1 shows acoustic transducer for generating an acoustic beam and a surface for reflecting the acoustic beam …. . “Figure 1 shows the experimental arrangement. Two .. focusing transducer bowls were mounted in a confocal arrangement in a water cell”, [III Experiments, page 3, col. 2]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for 
Regarding claim 4, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation]), comprises illumination optics  (illumination objective 10) for generating a light sheet for illuminating a region through the sample (sample 1) and detection optics (detection objectives 12, 15 and 16) for imaging light emitted from the illuminated region of the sample wherein the illumination optics are configured so that the light sheet propagates along an illumination axis and the detection optics are configured to image emitted light propagating along a detection axis (see in Fig. 1; illumination objective 10. detection objectives 12, 15 and 16 [page 7, second para]).
Regarding claim 7, the light sheet imaging system according to claim 4 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 4.
KALKBRENNER teaches the light sheet imaging system according to claim 4, wherein the illumination axis (Fig. 1; axis of lens 10) and the detection axis (axis of detectors 15/16) together define an optical system plane (see Fig. 1),

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 9, the light sheet imaging system according to claim 7 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 7.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation]), comprising a sample chamber for holding a fluid in which the sample is contained or suspended (sample chamber 2 and the sample 1, [page 6]), wherein the illumination optics and the detection optics are located on the same side of the sample chamber as the opening (see Fig. 1, illuminator 10 and detector 15/16), and 
Heartz taches the acoustic axis extends through the sample chamber, wherein the sample chamber comprises an opening, and (Fig. 1 shows trapped particle wherein the sample chamber comprises an opening).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic trapping 
Regarding claim 11, the light sheet imaging system according to claim 7 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 7.
KALKBRENNER further teaches the light sheet imaging system according to claim 7, comprising a sample chamber for holding a fluid in which the sample is contained (Fig. 1, chamber 2, sample 1) or suspended, wherein the acoustic axle extends through the sample chamber, wherein the sample chamber comprises an opening (chamber 2 has an opening on the top and opening to illuminate sample in the bottom middle part), and wherein the illumination optics (10) and the detection optics (15/16) are located on the opposite side of the sample chamber (2) to the opening (see Fig. 1, 10 and 15/16 are located on left and right sides, i.e. on the opposite side of the sample chamber (2) to the opening).
Regarding claim 12, the light sheet imaging system according to claim 11 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 11.
KALKBRENNER further teaches the sample chamber (2) comprises or is at least partially defined by a wall (Fig. 1 shows 2 is the wall to hold liquid 3; “The sample chamber 2 has side walls”, [page 6]).
Regarding claim 13, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 12.
KALKBRENNER further teaches the, wherein the wall is transparent to the light sheet used to illuminate the sample and to the light emitted from the sample (“The sample chamber 2 has side walls and a bottom of glass”, “chamber 2 over a transparent floor
5”, Fig. 1 shows sample is illuminated through the wall)
Regarding claim 14, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 12.
KALKBRENNER further teaches the, wherein the wall is configured to transmit the one or more beams to the sample. 
Hertz further teaches the acoustic beams transmit to the sample (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam for the sample as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 25, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 1.

Hertz further teaches the sample comprises at least one of a particle, a cell, a conglomerate of cells, a cell biopsy, a colloid, an embryo, a larva, an organism and a complex organism (the sample is microscopic particles, Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine a microscopic particles as taught by Hertz for the predictable result of examining microscopic biological particle, as Hertz teaches in introduction.
Regarding claim 26, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches wherein the sample is alive and/or mobile (“he trapping and manipulation of live viruses, cells, and subcellular organisms have been demonstrated, yielding information on, e.g., cell motility”, [page 2, col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine an alive and/or mobile cell as taught by Hertz in introduction for the predictable result of examining biological particle.
Regarding claim 27, the light sheet imaging system according to claim 1 is rejected (see above).

KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches wherein the sample has at least one dimension in the range of 1 µm - 10 mm and/or a size beyond 100 µm (“a 50-100 nm particle”, ([page 2, introduction; col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the capability for examining the sample of at least one dimension in the range of 1 µm -10 mm and/or a size beyond 100 µm as taught by Hertz in introduction. for the predictable result of examining biological micro particles.
Regarding claim 32, KALKBRENNER teaches a light sheet imaging method (refer to DE 102014119255), comprising forming beams and light sheet imaging a sample positioned in the sample chamber (Fig. 1, sample chamber 2, sample 1, liquid 3 [see list of references]; “The sample (1) is illuminated with the structured light sheet in the light sheet plane, and light emitted from the sample is detected in a detection direction”, [abstract]).
KALKBRENNER doesn’t explicitly teach a method for an acoustic trap using one or more acoustic beams.
KALKBRENNER and Hertz are related as microscopic examining method.
Hertz teaches an acoustic trapping arrangement for forming an acoustic trap using one or more acoustic beams (“Figure 2 shows a microscope photograph of the trapped particles around the focal region when illuminated …”, [page 4846, col. 2, 4th 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include an acoustic trapping arrangement as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 37, the light sheet imaging method according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging method according to claim 32.
Hertz further teaches the sample comprises at least one of a particle, a cell, a conglomerate of cells, a cell biopsy, a colloid, an embryo, a larva, an organism and a complex organism (the sample is “microscopic particle”, Figs. 1 and 2; “the trapping and manipulation of live viruses, cells, and subcellular organisms have been demonstrated, yielding information on, e.g., cell motility”, [page 2, col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine a particle, a cell, a conglomerate of cells, a cell biopsy, a colloid, an embryo, a larva, an organism as taught by Hertz in introduction, for the predictable result of examining manipulation of live viruses, cells, and subcellular organisms.
Regarding claim 38, the light sheet imaging method according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging method according to claim 32.
Hertz further teaches the sample is alive and/or mobile (the sample is “microscopic particle”, Figs. 1 and 2; “the trapping and manipulation of live viruses, cells, and subcellular organisms have been demonstrated, yielding information on, e.g., cell motility”, [page 2, col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine an alive and/or mobile sample, as taught by Hertz in introduction, for the predictable result of examining manipulation of live viruses, cells, and subcellular organisms.
Regarding claim 39, the light sheet imaging methd according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 32.
KALKBRENNER teaches a light sheet imaging method (Fig. 1).
Hertz further teaches wherein the sample has at least one dimension in the range of 1 µm - 10 mm and/or a size beyond 100 µm (“a 50-100 nm particle”, ([page 2, introduction; col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the capability for examining .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. in view of Hertz, as applied to claim 1, and further in view of Silcott et al. (US 2005/0243307).

Regarding claim 8, the light sheet imaging system according to claim 7 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 7.
KALKBRENNER teaches the light sheet imaging system (The sample 1, illuminating objective 10 and detection objective 15/16, Fig. 1) and Hertz teaches the acoustic axis in Fig. 1).  
KALKBRENNER in view of Hertz doesn’t explicitly teach the acoustic axis is orthogonal to the optical system plane.
KALKBRENNER and Silcott are related as microscopic apparatus.
Silcott teaches detection signal and excitation beam are orthogonal to each other. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER in view of Hertz to design detection signal and excitation beam orthogonal to each other, as Silcott teaches for the . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. in view of Hertz, as applied to claim 1, and further in view of Renshaw (US 6,017,476).

Regarding claim 15, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 12.
KALKBRENNER in view of Hertz do not teach the sample chamber wherein the wall is flexible and/or deformable.
KALKBRENNER and Renshaw are related as specimen inspection apparatus. 
Renshaw teaches the sample chamber wherein the wall is flexible and/or deformable (a small space will exist between the two meshed or perforated surfaces 16 and 28. The specimen 14 will be trapped in this space by 16 and 28 and … the space between 16 and 28 will be designed for normal tissue specimen sizes. If the specimen is large, 28 may deform outwards to accommodate the specimen. 16”, [col. 6, lines 47-55]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER in view of Hertz to include the deformable specimen holder, for the predictable result of accommodating larger specimen samples, as Renshaw teaches in col. 6, lines 47-55.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. in view of Hertz, as applied to claim 1, and further in view of Laugharn, JR. et al. (US 2013/0177922).

Regarding claim 16, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 12.
KALKBRENNER in view of Hertz do not teach the sample chamber wherein the wall comprises a membrane comprising at least one of polyester, polyethylene terephthalate (PET), biaxially-oriented polyethylene terephthalate (BoPET), Mylar and fluorinated ethylene propylene (FEP).
KALKBRENNER and Laugharn JR. are related as specimen inspection apparatus. 
Laugharn JR. teaches wherein the wall comprises a membrane comprising at least one of polyester, polyethylene terephthalate (PET), biaxially-oriented polyethylene terephthalate (BoPET), Mylar and fluorinated ethylene propylene (FEP) (Sample vessels are sized and shaped as appropriate for the material to be treated, and can be any of a variety of shapes. For instance, a sample vessel can be an ampoule, vial, pouch, bag, or envelope. These and other sample vessels can be formed from such materials as polyethylene, polypropylene, poly(ethylene terephthalate) (PET), polystyrene, acetate, silicone, polyvinyl chloride (PVC), phenolic, glasses and other 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER in view of Hertz to include a specimen holder comprises a membrane comprising at least one of polyester, polyethylene terephthalate (PET), biaxially-oriented polyethylene terephthalate (BoPET), Mylar and fluorinated ethylene propylene, for the predictable result of capable to hold acoustic energy applied to a sample, as Laugharn JR. teaches abstract, summary and [0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.A/Examiner, Art Unit 2872     


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872